Title: Archibald Thweatt to Thomas Jefferson, 28 May 1810
From: Thweatt, Archibald
To: Jefferson, Thomas


          
            Dear Sir
            Petersburg 
                     28 May 1810.
          
           Yrs of the 23. I recd yesterday. I find you had not recd my second letter from Richmd of the 20th—To that I daily expect your reply.
          
		  
		   I inclose an accot which you will return to me. The bills under date of Sept 1769 drawn by Mr Wayles after the death of B. Skelton, require explanation.—ought not Mr Wayles to have credited Bathurst’s estate for these bills?—Farrell & Jones in a subsequent account Dec 1772 charge Mr Wayles with £1900 & odd sterg, the amount due by B.S.—now these bills made a part of the £1900, and there appears no credit in Mr W’s books. I find by the letters of B.S. and F & Jones, the latter agreed to advance him £1200 and upwards; add the bills drawn by B.S. himself and those by Mr W—it makes £1340.—I conjecture that B.S. contracted debts and agreed to pay in bills, and after dying, Mr W. drew, and paid these debts, without noticing them.—
		  
           a parcel of Walnut plank was delivered after B.’s death, for which I apprehend a credit will be claimed on the other side, Have you any further information on this subject—It strikes me that as the plank was sawed before B.S’s death, & he had made a contract, and recvd value for the plank and it laid at the Island to season—about 4 m feet was delivered at W—ham after B.S.’s death. I hope to comply with your wishes about coming down.—Mrs Thweatt unites with me in every fond & affectionate wish for your health & happiness
          
            Archibald
            Thweatt
        